Exhibit 12.1 DAVITA HEALTHCARE PARTNERS INC. RATIO OF EARNINGS TO FIXED CHARGES The ratio of earnings to fixed charges is computed by dividing earnings by fixed charges. Earnings for this purpose are defined as pretax income from continuing operations adjusted by adding back fixed charges expensed during the period less noncontrolling interests. Fixed charges include debt expense (interest expense and the amortization of deferred financing costs), the estimated interest component of rent expense on operating leases, and capitalized interest. Year ended December 31, (in thousands, except share data) Earnings adjusted for fixed charges: Income from continuing operations before income taxes $ Add: Debt expense Interest portion of rent expense Less: Noncontrolling interests ) $ Fixed charges: Debt expense Interest portion of rent expense Capitalized interest $ Ratio of earnings to fixed charges
